Citation Nr: 0412777	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  97-26 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether a timely notice of disagreement (NOD) was filed 
in connection with a September 2000 denial of a claim of 
entitlement to an increased (compensable) rating for 
bilateral plantar fasciitis.

2.  Entitlement to an increased rating for major depression, 
currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for facet degenerative 
joint disease, multiple levels of the lumbosacral spine, with 
lumbosacral neural foraminal encroachment with degenerative 
joint changes and lumbosacral spasm, paraspinous right, 
currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for carpal tunnel 
syndrome, left (minor), currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased rating for carpal tunnel 
syndrome, right (major), currently evaluated as 10 percent 
disabling.

6.  Entitlement to an increased (compensable) rating for 
hearing loss, left ear.

7.  Entitlement to an increased (compensable) rating for 
tinnitus.

8.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
March 1972 and from January 1982 to September 1995.

The instant appeal as to the TDIU claim arose from a December 
1996 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO), in San Juan, the Commonwealth of 
Puerto Rico, which denied the TDIU claim.  The Board of 
Veterans' Appeals (Board) notes that the RO has treated the 
claim for increase for major depression as having been on 
appeal since the December 1996 rating decision; however, 
there is no document in the record which could be considered 
a timely substantive appeal with regard to the December 1996 
rating decision as to that issue.  38 C.F.R. §§ 20.202, 
20.302 (2003) ("If the Statement of the Case . . . addressed 
several issues, the Substantive Appeal must either indicate 
that the appeal is being perfected as to all of those issues 
or must specifically identify the issues appealed."); Roy v. 
Brown, 5 Vet. App. 554 (1993).  

The only issue addressed in the VA Form 9 dated in July 1997 
was the TDIU claim.  The veteran stated, "It is my 
contention that my s/c disabilities unable [sic] me to 
sustain or perform any kind of gainful employment."  As the 
only issue specifically identified by this language is the 
TDIU issue, and as the substantive appeal did not indicate 
that the appeal was being perfected as to all issues, the 
Board has determined that the veteran did not perfect an 
appeal of the December 1996 rating decision as to the 
increased rating claim for major depression.

The facts of this case can be distinguished from Gonzalez-
Morales v. Principi, 16 Vet. App. 556 (2003) and Rowell v. 
Principi, 4 Vet. App. 9 (1993) where the United States Court 
of Appeals for Veterans Claims (CAVC or Court) indicated that 
the failure to file a timely substantive appeal does not 
deprive the Board of jurisdiction.  In Gonzales-Morales and 
in Rowell, the Court found that the veteran had filed 
documents subsequent to the SOC which indicated his desire to 
appeal the contested issues.  Such is not the case here.  
Although the Board is aware that the RO continued to list the 
major depression claim on subsequent supplemental statements 
of the case, the veteran himself made no further references 
in the record to the major depression claim until he filed a 
new claim for increase in July 1999.  All of the other claims 
on appeal arose from a September 2000 rating decision.  

With the exception of the timeliness claim, this appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part. 




FINDINGS OF FACT

1.  By rating decision dated September 26, 2000, the RO 
denied an increased rating for bilateral plantar fasciitis.  
The appellant was notified of the decision and of his 
appellate rights by letter dated October 27, 2000.
 
2.  The first document that can be construed as an NOD to the 
denial of an increased rating for bilateral plantar fasciitis 
was received by the RO on July 2, 2002, more than one year 
after the date of mailing of the notice of the September 2000 
determination.


CONCLUSION OF LAW

The appellant did not file a timely NOD to the September 2000 
RO decision that denied an increased rating for bilateral 
plantar fasciitis.  38 U.S.C.A. § 7105(b)(1), (2) (West 
2002); 38 C.F.R. §§ 20.201, 20.302(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board is initiated by filing an NOD.  
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.200, 
20.201 (2003).  The appeal is then completed by filing 
Substantive Appeal following the issuance of a Statement of 
the Case (SOC).  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§§ 20.200, 20.202 (2003).
 
An NOD consists of any written communication from a claimant 
or his representative expressing dissatisfaction or 
disagreement with an adjudicative determination of the agency 
of original jurisdiction (AOJ) and a desire to contest the 
result.  38 C.F.R. § 20.201 (2003).  Special wording is not 
required, but the NOD must be in terms which can reasonably 
be construed as disagreement with the determination and a 
desire for appellate review.  Id.  If the AOJ gives notice 
that adjudicative determinations were made on several issues 
at the same time, the specific determinations with which the 
claimant disagrees must be identified.  Id.
 
To be considered timely, an NOD must be filed within one year 
from the date that the AOJ mails notice of the determination 
to the claimant.  38 U.S.C.A. § 7105(b)(1) (West 2002); 
38 C.F.R. § 20.302(a) (2003).  The filing of a timely NOD 
"is a prerequisite to the Board's proper exercise of 
jurisdiction over a claim."  Rowell v. Principi, 4 Vet. App. 
9, 17 (1993).  See also Mason v. Brown, 8 Vet. App. 44, 54 
(1995).
 
A thorough review of the record in the present case reveals 
that a timely NOD was not received by the RO with respect to 
an increased rating for bilateral plantar fasciitis.  By a 
rating decision entered on September 26, 2000, the RO denied 
an increased rating for bilateral plantar fasciitis.  As an 
aside, the Board notes that the RO based the claim for 
increase on correspondence from the veteran received on April 
17, 2000.  Significantly, although the veteran listed a 
number of service-connected disorders in that correspondence, 
he made no mention of his plantar fasciitis.

The veteran was notified of the denial and of his appellate 
rights when he was sent a letter from the RO dated October 
27, 2000.  Thus, the Board deems that October 27, 2000, is 
the date the AOJ (the RO, here) mailed notice of the 
determination.  In this case, then, the pertinent one-year 
period during which the veteran could file an NOD began on 
October 27, 2000.  

There is no correspondence from the veteran or his 
representative during this period which meets the 
requirements for an NOD as to the bilateral plantar fasciitis 
issue.  The RO also adjudicated a number of other issues, 8 
in all, in the September 2000 rating decision.  On November 
27, 2000, the RO received an NOD from the veteran.  However, 
it stated "The issues I want to appeal are:" and then 
proceeded to list 6 issues.  Plantar fasciitis was not 
included in the veteran's list of issues he wished to appeal.

Further, even assuming that the general language ("I request 
from the Board of Veterans' Appeals (Board) in Washington 
that it revoke VARO's decision . . . .  "[M]y mental and 
physical conditions are severe . . . .") used in the 
substantive appeal, received July 2, 2002, could be construed 
as a Notice of Disagreement with the September 2000 denial of 
an increased rating for plantar fasciitis, it is not timely.

The Court held that the Board may not, sua sponte, decline 
jurisdiction when a claimant fails to timely file an NOD.  
Marsh v. West, 11 Vet. App. 468 (1998).  The Court found that 
for the Board to decline jurisdiction without first providing 
the claimant with notice and an opportunity to be heard would 
violate due process rights. See Bernard v. Brown, 4 Vet. App. 
384 (1993).  In addition, the there was a significant change 
in the law after the initiation of this claim.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  

The Board finds that the VCAA requirements and the holdings 
in Marsh and Bernard have been satisfied in this case.  The 
veteran was advised by letter dated January 2, 2004, of the 
law pertaining to NODs, what was found in his case, and what 
he needed to do.  He responded by letter dated January 27, 
2004.  He stated that in his November 2000 NOD, he wished to 
appeal all issues denied in the September 2000 rating 
decision.

Unfortunately, the November 2000 NOD did not express his 
desires.  Since the RO gave notice that adjudicative 
determinations were made on several issues at the same time, 
the specific determinations with which he disagreed were 
required to be identified.  38 C.F.R. § 20.201 (2003).  He 
did not indicate that he wished to disagree with all the 
adjudicated issues and he did not include bilateral plantar 
fasciitis in his list of specific determinations with which 
he disagreed.  

Accordingly, the Board finds that the veteran failed to file 
a timely NOD from the September 2000 rating decision which 
denied an increased rating for bilateral plantar fasciitis, 
and that an appeal was not initiated in this matter.


ORDER

The claim of entitlement to an increased rating for bilateral 
plantar fasciitis is dismissed.


REMAND

As to the remaining issues on appeal, the Board finds that 
further development is warranted.

The veteran requested in a written statement dated in 
September 2002 that VA obtain treatment records from the VA 
Satellite Clinic in Ponce, Puerto Rico, where he indicated he 
was currently receiving treatment for the disorders on 
appeal.  The most recent medical records in the file from 
that facility were created in 2000.  Thus, it appears as if 
not all of the records he mentioned have been associated with 
the claims folder.  Accordingly, remand is required in this 
case to attempt to obtain complete medical records.

In addition, the veteran requested in the September 2002 
statement that VA obtain his Social Security Administration 
(SSA) records.  The veteran's SSA decision is in the record, 
and it indicates that SSA disability benefits were granted 
because of dysthymic disorder, lumbosacral strain and carpal 
tunnel syndrome.  However, the record does not include 
documents gathered in connection with his SSA claim.  As the 
veteran is service-connected for these disabilities, the 
Board believes that these records should be obtained and 
incorporated into the claims folders.  See 38 U.S.C.A. §  
5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran asserts that his service-connected back disorder 
warrants a higher disability rating.  His lumbar spine 
disorder, facet degenerative joint disease, multiple levels 
of the lumbosacral spine, with lumbosacral neural foraminal 
encroachment with degenerative joint changes and lumbosacral 
spasm, paraspinous right, is currently rated under Diagnostic 
Code 5003-5292.  

There have been significant changes in the regulations 
pertaining to back disorders during the pendency of this 
appeal.  Effective September 23, 2002, the criteria for 
evaluating intervertebral disc syndrome (IVDS) were amended.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); see 67 Fed. 
Reg. 54345 (Aug. 22, 2002).  In addition, effective September 
26, 2003, the entire section of the rating schedule that 
addresses disabilities of the spine was revised.  68 Fed. 
Reg. 51,454-458 (Aug. 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243).  

In addition, amendments were made in the regulation 
pertaining to tinnitus during the pendency of this appeal, 
effective June 13, 2004.  38 C.F.R. § 4.87, Diagnostic Code 
6260 (2003); see 65 Fed. Reg. 25,822-823 (May 14, 2003).  

The veteran is entitled to the application of the version of 
the regulation that is more favorable to him from the 
effective date of the new criteria, but new criteria can only 
be applied for the period beginning on the effective date of 
the new criteria.  VAOPGCPREC 3-2000 (Apr. 10, 2000) (65 Fed. 
Reg. 33,422 (2000)).  Here, the RO has not had the 
opportunity to address the potential application of the 
revised rating criteria.  Under the circumstances of this 
case, there is potential prejudice to the veteran if the RO 
does not consider the revised rating criteria in the first 
instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board is also of the opinion that new VA examinations are 
required.  The most recent VA examination reports were 
prepared over 4 years ago.  In particular, a new spine 
examination is necessary to address the new rating criteria.  

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), the implementing regulations 
found at 38 C.F.R. § 3.159 (2003) and any 
other applicable legal precedent is 
completed.  In particular, the veteran 
and his representative should be notified 
that he should provide any evidence in 
his possession that is pertinent to his 
claims on appeal.

2.  The RO should attempt to obtain VA 
treatment records from the Ponce, Puerto 
Rico, VA Outpatient Treatment Clinic, 
developed from December 2000 to the 
present.

3.  The RO should obtain and associate 
with the claims file the records upon 
which the Social Security Administration 
(SSA) based its decision to award 
disability benefits to the veteran.  If 
the search for the mentioned records has 
negative results, the claims file must be 
properly documented as to the 
unavailability of these records.

4.  The RO should schedule the veteran 
for a comprehensive VA psychiatric 
evaluation in order to ascertain the 
nature and severity of his major 
depression.  All indicated tests and 
studies must be conducted by the 
examiner.  The examiner should provide a 
complete multi-axial diagnosis.  The 
examiner should indicate whether the 
veteran's major depression is manifested 
by occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  The claims folder and a 
copy of this remand must be made 
available to the examiner in connection 
with the examination.  The report of the 
examination should thereafter be 
associated with the veteran's claims 
folder.  The examiner should address to 
what extent the veteran's service-
connected disabilities adversely affect 
his employability as well as to what 
extent the veteran's service-connected 
major depression adversely affects his 
employability.  

5.  Thereafter, the veteran should be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the current extent and severity of all 
symptoms and impairment from the service-
connected low back disorder.  The claims 
folder must be made available to and 
reviewed by the examiner.  The examiner 
should describe all symptomatology due to 
the veteran's service-connected low back 
disability.  Any indicated studies, 
including an X-ray study and range of 
motion testing in degrees, should be 
performed.  In reporting the results of 
range of motion testing, the examiner 
should specifically identify any 
excursion of motion accompanied by pain.  
The physician should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain.  
The examiner should specifically address 
whether IVDS is a component of the 
service-connected back disorder.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups; and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the examiner should 
so state.  The examiner should 
specifically identify any evidence of 
neurologic manifestations due to the 
service-connected disability.  The 
examiner should assess the frequency and 
duration (total duration in terms of 
weeks per year) of any incapacitating 
episodes (episodes requiring bed rest 
prescribed by a physician and treatment 
by a physician).  The examiner should 
also provide an opinion concerning the 
impact of the veteran's service-connected 
low back disability on his ability to 
work as well as an opinion on the impact 
of all the veteran's service-connected 
disabilities on his ability to work.  The 
rationale for all opinions expressed 
should also be provided.

6.  The RO should schedule the veteran 
for a comprehensive VA evaluation in 
order to ascertain the nature and 
severity of his bilateral carpal tunnel 
syndrome.  The claims folder and a copy 
of this remand must be made available to 
the examiner in connection with the 
examination.  The rationale for all 
opinions expressed should also be 
provided.  The report of the examination 
should thereafter be associated with the 
veteran's claims folder.  

7.  The RO should schedule the veteran 
for a comprehensive VA audiological 
evaluation, including an audiogram and 
any other necessary tests, in order to 
ascertain the nature and severity of his 
left ear hearing loss and tinnitus.  The 
claims folder and a copy of this remand 
must be made available to the examiner in 
connection with the examination.  The 
rationale for all opinions expressed 
should also be provided.  The report of 
the examination should thereafter be 
associated with the veteran's claims 
folder.

8.  Then, the RO should readjudicate the 
claims on appeal, to include 
consideration of the new regulatory 
criteria for evaluating disorders of the 
spine and tinnitus.  If any of the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue an SSOC and afford the 
veteran and his representative an 
appropriate opportunity to respond.
 
Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



